DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-39 are pending.  
Claims 1-18 are cancelled.  
Claims 19-39 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-20, 24, 26-27, 31, 33-34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Pub. No.: US 20200404711 A1) in view of Wu et al. (Pub. No.: US 20170041888 A1), hereafter respectively referred to as Zhao and Wu.  
	In regard to Claim 19, Zhao teaches A communication method, comprising: sending, by a terminal device (Step 602: if the terminal side device determines that the two-step random access is triggered, then sending the Msg1 message to the network side device, Para. 208, FIG. 6), a first random access preamble to a network device at a first initial transmit power (the Msg1 message at least carries a Random Access Preamble, Para. 209, FIG. 6), and sending first data to the network device at a second initial transmit power (The data part may include at least one of a UE identifier and real service data, Para. 210, FIG. 6), wherein the first random access preamble and the first data are comprised in a first message (the Msg1 message at least carries a Random Access Preamble, and a data part, Para. 209, FIG. 6).  
Zhao teaches retransmitting, by the terminal device, the first random access preamble at a first retransmission transmit power (the terminal side device switches to the four-step contention-based random access, Para. 220, FIG. 6.  The number of total transmissions of the Random Access Preamble for four-step contention-based random access of the terminal side device, Para. 221, FIG. 6).  
Zhao teaches retransmitting the first data at a second retransmission transmit power (If the data part (including the UE identifier and/or the real service data) is not successfully received, the terminal side device switches to the four-step contention-based random access, Para. 220, FIG. 6.  In a case that the four-step contention-based random access still fails, if the number of total transmissions of the Random Access Preamble for four-step contention-based random access of the terminal side device does not reach a maximum number of total transmissions of the Random Access Preamble configured by the network for the terminal side device, the terminal side device generates a random backoff value, Para. 221, FIG. 6) in response to no response received by the terminal device during a reception window after sending the first message (if neither the Random Access Preamble nor the data part in the Msg1 message corresponding to the two-step contention-based random access is successfully received, then the terminal side device is incapable of receiving the Msg2 message within a receiving window of the Msg2 message or before a timer corresponding to the Msg2 message times out, and the terminal side device continues to attempt the two-step contention-based random access until: (1) the two-step contention-based random access succeeds, Para. 12-13, 202, 204, 207).  
Zhao teaches the first power ramping step is equal to the second power ramping step (the network side device may configure identical power ramping steps for four-step contention-based random access; or for two-step contention-based random access, the Random Access Preamble and the data part of the two-step random access may be of different power ramping steps, Para. 206, FIG. 6).  
Zhao fails to teach, wherein the first retransmission transmit power is a sum of the first initial transmit power and a first power ramping amount, the second retransmission transmit power is a sum of the second initial transmit power and a second power ramping amount, the first power ramping amount is a product of a first power ramping step and a first quantity of times of power ramping, the second power ramping amount is a product of a second power ramping step and a second quantity of times of power ramping.  
	Wu teaches, wherein the first retransmission transmit power is a sum of the first initial transmit power and a first power ramping amount ((a) A process of calculating the actual transmit power of the preamble, Para. 142.  Calculating final transmit power P of the preamble part is: P=P0+S×n, where P0 is initial transmit power of the preamble part, S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143), the second retransmission transmit power is a sum of the second initial transmit power and a second power ramping amount (calculates actual transmit power of a message part according to initial transmit power, a transmit power ramp step, and quantities of repeated sending, Para. 139.  (a) A process of calculating the actual transmit power of the message, Para. 142.  Transmit power of the message part is obtained by means of calculation according to transmit power of the preamble part. Therefore, after the actual transmit power of the preamble is obtained by means of calculation, the actual transmit power of the message part may be obtained, Para. 145), the first power ramping amount is a product of a first power ramping step and a first quantity of times of power ramping (S×n, where S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143), the second power ramping amount is a product of a second power ramping step and a second quantity of times of power ramping (S×n, where S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143.  Transmit power of the message part is obtained by means of calculation according to transmit power of the preamble part. Therefore, after the actual transmit power of the preamble is obtained by means of calculation, the actual transmit power of the message part may be obtained, Para. 145).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Zhao since Wu provides a technique for calculating retransmission powers of preambles and corresponding messages, which can be introduced into the system of Zhao to ensure appropriate ramp power values are calculated for the retransmissions of random access preambles and corresponding messages.  


In regard to Claim 20, Zhao teaches receiving, by the terminal device from the network device, information indicating a maximum quantity of transmissions or a maximum quantity of times of power ramping (The network needs to configure parameter(s) for the terminal side device, including at least one of: a maximum number of transmissions of the Random Access Preamble, Para. 202, FIG. 6).  

In regard to Claim 24, Zhao teaches the first random access preamble and the first data are sent in a time division multiplexing (TDM) manner (The Random Access Preamble and the data part may be time division multiplexed (TDM), Para. 211, FIG. 6).  


In regard to Claim 26, Zhao teaches An apparatus, comprising a processor, coupled to a non-transitory memory; wherein the processor is configured to execute instructions stored in the memory (software functional unit is stored in a storage medium and includes a plurality of instructions for enabling a computer device to execute part of the steps of the transceiving method, Para. 381, FIG. 8) to cause the apparatus to perform following: sending (Step 602: if the terminal side device determines that the two-step random access is triggered, then sending the Msg1 message to the network side device, Para. 208, FIG. 6) a first random access preamble to a network device at a first initial transmit power (the Msg1 message at least carries a Random Access Preamble, Para. 209, FIG. 6), and sending first data to the network device at a second initial transmit power (The data part may include at least one of a UE identifier and real service data, Para. 210, FIG. 6), wherein the first random access preamble and the first data are comprised in a first message (the Msg1 message at least carries a Random Access Preamble, and a data part, Para. 209, FIG. 6).  
Zhao teaches retransmitting the first random access preamble at a first retransmission transmit power (the terminal side device switches to the four-step contention-based random access, Para. 220, FIG. 6.  The number of total transmissions of the Random Access Preamble for four-step contention-based random access of the terminal side device, Para. 221, FIG. 6).  
Zhao teaches retransmitting the first data at a second retransmission transmit power (If the data part (including the UE identifier and/or the real service data) is not successfully received, the terminal side device switches to the four-step contention-based random access, Para. 220, FIG. 6.  In a case that the four-step contention-based random access still fails, if the number of total transmissions of the Random Access Preamble for four-step contention-based random access of the terminal side device does not reach a maximum number of total transmissions of the Random Access Preamble configured by the network for the terminal side device, the terminal side device generates a random backoff value, Para. 221, FIG. 6) in response to no response received by the apparatus during a reception window after sending the first message (if neither the Random Access Preamble nor the data part in the Msg1 message corresponding to the two-step contention-based random access is successfully received, then the terminal side device is incapable of receiving the Msg2 message within a receiving window of the Msg2 message or before a timer corresponding to the Msg2 message times out, and the terminal side device continues to attempt the two-step contention-based random access until: (1) the two-step contention-based random access succeeds, Para. 12-13, 202, 204, 207).  
Zhao teaches the first power ramping step is equal to the second power ramping step (the network side device may configure identical power ramping steps for four-step contention-based random access; or for two-step contention-based random access, the Random Access Preamble and the data part of the two-step random access may be of different power ramping steps, Para. 206, FIG. 6).  
Zhao fails to teach, wherein the first retransmission transmit power is a sum of the first initial transmit power and a first power ramping amount, the second retransmission transmit power is a sum of the second initial transmit power and a second power ramping amount, the first power ramping amount is a product of a first power ramping step and a first quantity of times of power ramping, the second power ramping amount is a product of a second power ramping step and a second quantity of times of power ramping.  
Wu teaches, wherein the first retransmission transmit power is a sum of the first initial transmit power and a first power ramping amount ((a) A process of calculating the actual transmit power of the preamble, Para. 142.  Calculating final transmit power P of the preamble part is: P=P0+S×n, where P0 is initial transmit power of the preamble part, S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143), the second retransmission transmit power is a sum of the second initial transmit power and a second power ramping amount (calculates actual transmit power of a message part according to initial transmit power, a transmit power ramp step, and quantities of repeated sending, Para. 139.  (a) A process of calculating the actual transmit power of the message, Para. 142.  Transmit power of the message part is obtained by means of calculation according to transmit power of the preamble part. Therefore, after the actual transmit power of the preamble is obtained by means of calculation, the actual transmit power of the message part may be obtained, Para. 145), the first power ramping amount is a product of a first power ramping step and a first quantity of times of power ramping (S×n, where S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143), the second power ramping amount is a product of a second power ramping step and a second quantity of times of power ramping (S×n, where S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143.  Transmit power of the message part is obtained by means of calculation according to transmit power of the preamble part. Therefore, after the actual transmit power of the preamble is obtained by means of calculation, the actual transmit power of the message part may be obtained, Para. 145).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Zhao since Wu provides a technique for calculating retransmission powers of preambles and corresponding messages, which can be introduced into the system of Zhao to ensure appropriate ramp power values are calculated for the retransmissions of random access preambles and corresponding messages.  


In regard to Claim 27, Zhao teaches the processor is further configured to execute further instructions stored in the memory to cause the apparatus to perform: receiving, from the network device, information indicating a maximum quantity of transmissions or a maximum quantity of times of power ramping (The network needs to configure parameter(s) for the terminal side device, including at least one of: a maximum number of transmissions of the Random Access Preamble, Para. 202, FIG. 6).  

In regard to Claim 31, Zhao teaches the first random access preamble and the first data are sent in a time division multiplexing (TDM) manner (The Random Access Preamble and the data part may be time division multiplexed (TDM), Para. 211, FIG. 6).  


In regard to Claim 33, Zhao teaches A communication system, comprising: a terminal device, configured to perform: sending (Step 602: if the terminal side device determines that the two-step random access is triggered, then sending the Msg1 message to the network side device, Para. 208, FIG. 6) a first random access preamble to a network device at a first initial transmit power (the Msg1 message at least carries a Random Access Preamble, Para. 209, FIG. 6), and sending first data to the network device at a second initial transmit power (The data part may include at least one of a UE identifier and real service data, Para. 210, FIG. 6), wherein the first random access preamble and the first data are comprised in a first message (the Msg1 message at least carries a Random Access Preamble, and a data part, Para. 209, FIG. 6).  
Zhao teaches retransmitting the first random access preamble at a first retransmission transmit power (the terminal side device switches to the four-step contention-based random access, Para. 220, FIG. 6.  The number of total transmissions of the Random Access Preamble for four-step contention-based random access of the terminal side device, Para. 221, FIG. 6).  
Zhao teaches retransmitting the first data at a second retransmission transmit power (If the data part (including the UE identifier and/or the real service data) is not successfully received, the terminal side device switches to the four-step contention-based random access, Para. 220, FIG. 6.  In a case that the four-step contention-based random access still fails, if the number of total transmissions of the Random Access Preamble for four-step contention-based random access of the terminal side device does not reach a maximum number of total transmissions of the Random Access Preamble configured by the network for the terminal side device, the terminal side device generates a random backoff value, Para. 221, FIG. 6) in response to no response received by the terminal device during a reception window after sending the first message (if neither the Random Access Preamble nor the data part in the Msg1 message corresponding to the two-step contention-based random access is successfully received, then the terminal side device is incapable of receiving the Msg2 message within a receiving window of the Msg2 message or before a timer corresponding to the Msg2 message times out, and the terminal side device continues to attempt the two-step contention-based random access until: (1) the two-step contention-based random access succeeds, Para. 12-13, 202, 204, 207).  
Zhao teaches the first power ramping step is equal to the second power ramping step (the network side device may configure identical power ramping steps for four-step contention-based random access; or for two-step contention-based random access, the Random Access Preamble and the data part of the two-step random access may be of different power ramping steps, Para. 206, FIG. 6).  
Zhao teaches the network device, configured to receive the first random access preamble and the first data from the terminal device (sending the Msg1 message to the network side device, Para. 208, FIG. 6).  
Zhao fails to teach, wherein the first retransmission transmit power is a sum of the first initial transmit power and a first power ramping amount ((a) A process of calculating the actual transmit power of the preamble, Para. 142.  Calculating final transmit power P of the preamble part is: P=P0+S×n, where P0 is initial transmit power of the preamble part, S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143), the second retransmission transmit power is a sum of the second initial transmit power and a second power ramping amount (calculates actual transmit power of a message part according to initial transmit power, a transmit power ramp step, and quantities of repeated sending, Para. 139.  (a) A process of calculating the actual transmit power of the message, Para. 142.  Transmit power of the message part is obtained by means of calculation according to transmit power of the preamble part. Therefore, after the actual transmit power of the preamble is obtained by means of calculation, the actual transmit power of the message part may be obtained, Para. 145), the first power ramping amount is a product of a first power ramping step and a first quantity of times of power ramping (S×n, where S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143), the second power ramping amount is a product of a second power ramping step and a second quantity of times of power ramping (S×n, where S is a transmit power ramp step of the preamble, and n is a quantity of ramping times of the preamble, Para. 143.  Transmit power of the message part is obtained by means of calculation according to transmit power of the preamble part. Therefore, after the actual transmit power of the preamble is obtained by means of calculation, the actual transmit power of the message part may be obtained, Para. 145).  
Wu teaches, wherein the first retransmission transmit power is a sum of the first initial transmit power and a first power ramping amount, the second retransmission transmit power is a sum of the second initial transmit power and a second power ramping amount, the first power ramping amount is a product of a first power ramping step and a first quantity of times of power ramping, the second power ramping amount is a product of a second power ramping step and a second quantity of times of power ramping.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the teachings of Zhao since Wu provides a technique for calculating retransmission powers of preambles and corresponding messages, which can be introduced into the system of Zhao to ensure appropriate ramp power values are calculated for the retransmissions of random access preambles and corresponding messages.  


In regard to Claim 34, Zhao teaches the terminal device is further configured to receive, from the network device, information indicating a maximum quantity of transmissions or a maximum quantity of times of power ramping; and the network device is further configured to send the information indicating the maximum quantity of transmissions or the maximum quantity of times of power ramping (The network needs to configure parameter(s) for the terminal side device, including at least one of: a maximum number of transmissions of the Random Access Preamble, Para. 202, FIG. 6).  

In regard to Claim 38, Zhao teaches the first random access preamble and the first data are sent in a time division multiplexing (TDM) manner (The Random Access Preamble and the data part may be time division multiplexed (TDM), Para. 211, FIG. 6).  


Claim(s) 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wu, and further in view of Sun et al. (Pub. No.: US 20170086137 A1), hereafter referred to as Sun.  
In regard to Claim 21, as presented in the rejection of Claim 19, Zhao in view of Wu teaches the first initial transmit power.  
Zhao fails to teach the first initial transmit power is smaller than the second initial transmit power.  
	Sun teaches the first initial transmit power is smaller than the second initial transmit power (determine which of the first carrier 170 or second carrier 172 has a lower transmit power (e.g., initial transmit power 154 or initial transmit power 156), Para. 35, FIG. 1B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun with the teachings of Zhao in view of Wu since Sun provides a technique for determining differences in transmit powers, which can be introduced into the system of Zhao in view of Wu to determine which resources of preambles and data have a lesser or greater of transmission powers for implementing power control of a wireless device.  

In regard to Claim 28, as presented in the rejection of Claim 26, Zhao in view of Wu teaches the first initial transmit power.  
Zhao fails to teach the first initial transmit power is smaller than the second initial transmit power.  
	Sun teaches the first initial transmit power is smaller than the second initial transmit power (determine which of the first carrier 170 or second carrier 172 has a lower transmit power (e.g., initial transmit power 154 or initial transmit power 156), Para. 35, FIG. 1B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun with the teachings of Zhao in view of Wu since Sun provides a technique for determining differences in transmit powers, which can be introduced into the system of Zhao in view of Wu to determine which resources of preambles and data have a lesser or greater of transmission powers for implementing power control of a wireless device.  

In regard to Claim 35, as presented in the rejection of Claim 33, Zhao in view of Wu teaches the first initial transmit power.  
Zhao fails to teach the first initial transmit power is smaller than the second initial transmit power.  
	Sun teaches the first initial transmit power is smaller than the second initial transmit power (determine which of the first carrier 170 or second carrier 172 has a lower transmit power (e.g., initial transmit power 154 or initial transmit power 156), Para. 35, FIG. 1B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sun with the teachings of Zhao in view of Wu since Sun provides a technique for determining differences in transmit powers, which can be introduced into the system of Zhao in view of Wu to determine which resources of preambles and data have a lesser or greater of transmission powers for implementing power control of a wireless device.  


Claim(s) 22, 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wu, and further in view of Ohara et al. (Pub. No.: US 20210289557 A1), hereafter referred to as Ohara.  
In regard to Claim 22, as presented in the rejection of Claim 19, Zhao in view of Wu teaches the first quantity of times of power ramping.  
Zhao fails to teach the first quantity of times of power ramping equals to the second quantity of times of power ramping.  
	Ohara teaches the first quantity of times of power ramping equals to the second quantity of times of power ramping (Considering that power ramping is performed also for first transmission, the value of a power ramping counter is equal to the number of times of power ramping performed for transmitting a RA preamble, Para. 76).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with the teachings of Zhao in view of Wu since Ohara provides a technique for counting the number of times of power ramping, which can be introduced into the system of Zhao in view of Wu to accurately track the number of times power ramping that is performed for certain transmissions and to aid in managing wireless activity of network devices.  

In regard to Claim 29, as presented in the rejection of Claim 26, Zhao in view of Wu teaches the first quantity of times of power ramping.  
Zhao fails to teach the first quantity of times of power ramping equals to the second quantity of times of power ramping.  
	Ohara teaches the first quantity of times of power ramping equals to the second quantity of times of power ramping (Considering that power ramping is performed also for first transmission, the value of a power ramping counter is equal to the number of times of power ramping performed for transmitting a RA preamble, Para. 76).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with the teachings of Zhao in view of Wu since Ohara provides a technique for counting the number of times of power ramping, which can be introduced into the system of Zhao in view of Wu to accurately track the number of times power ramping that is performed for certain transmissions and to aid in managing wireless activity of network devices.  

In regard to Claim 36, as presented in the rejection of Claim 33, Zhao in view of Wu teaches the first quantity of times of power ramping.  
Zhao fails to teach the first quantity of times of power ramping equals to the second quantity of times of power ramping.  
	Ohara teaches the first quantity of times of power ramping equals to the second quantity of times of power ramping (Considering that power ramping is performed also for first transmission, the value of a power ramping counter is equal to the number of times of power ramping performed for transmitting a RA preamble, Para. 76).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohara with the teachings of Zhao in view of Wu since Ohara provides a technique for counting the number of times of power ramping, which can be introduced into the system of Zhao in view of Wu to accurately track the number of times power ramping that is performed for certain transmissions and to aid in managing wireless activity of network devices.  


Claim(s) 23, 30 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wu, and further in view of Sano et al. (Pub. No.: US 20190229856 A1), hereafter referred to as Sano.  
In regard to Claim 23, as presented in the rejection of Claim 19, Zhao in view of Wu teaches the terminal device.  
Zhao fails to teach receiving, by the terminal device from the network device, a response message; and in response to the response message, retransmitting, by the terminal device, the first data at a third retransmission transmit power.
Sano teach receiving, by the terminal device from the network device, a response message; and in response to the response message, retransmitting, by the terminal device, the first data at a third retransmission transmit power (the UE 10 may increase the transmission power by n dB (for example, n=3, or the like) each time the notification of NACK is recognized to have been given from the eNB 20, Para. 85, FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sano with the teachings of Zhao in view of Wu since Sano provides a technique for increasing transmission power in response to every NACK, which can be introduced into the system of Zhao in view of Wu to permit a terminal to increase transmission power in response to each response message indicating failure of reception.  

In regard to Claim 30, as presented in the rejection of Claim 26, Zhao in view of Wu teaches the network device.  
Zhao fails to teach the processor is further configured to execute further instructions stored in the memory to cause the apparatus to perform: receiving, from the network device, a response message; and in response to the response message, retransmitting the first data at a third retransmission transmit power.
Sano teach the processor is further configured to execute further instructions stored in the memory to cause the apparatus to perform: receiving, from the network device, a response message; and in response to the response message, retransmitting the first data at a third retransmission transmit power (the UE 10 may increase the transmission power by n dB (for example, n=3, or the like) each time the notification of NACK is recognized to have been given from the eNB 20, Para. 85, FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sano with the teachings of Zhao in view of Wu since Sano provides a technique for increasing transmission power in response to every NACK, which can be introduced into the system of Zhao in view of Wu to permit a terminal to increase transmission power in response to each response message indicating failure of reception.  

In regard to Claim 37, as presented in the rejection of Claim 33, Zhao in view of Wu teaches the terminal device.  
Zhao fails to teach the terminal device is further configured to: receive, from the network device, a response message; and in response to the response message, retransmit the first data at a third retransmission transmit power; and the network device is further configured to send the response message.
Sano teach the terminal device is further configured to: receive, from the network device, a response message; and in response to the response message, retransmit the first data at a third retransmission transmit power; and the network device is further configured to send the response message (the UE 10 may increase the transmission power by n dB (for example, n=3, or the like) each time the notification of NACK is recognized to have been given from the eNB 20, Para. 85, FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sano with the teachings of Zhao in view of Wu since Sano provides a technique for increasing transmission power in response to every NACK, which can be introduced into the system of Zhao in view of Wu to permit a terminal to increase transmission power in response to each response message indicating failure of reception.  


Claim(s) 25, 32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wu, and further in view of Lee et al. (Pub. No.: US 20200022188 A1), hereafter referred to as Lee.  
In regard to Claim 25, as presented in the rejection of Claim 19, Zhao in view of Wu teaches the first data.  
Zhao fails to teach the first data is sent at a second starting time after a first ending time at which the first random access preamble is sent, wherein there is a time gap between the first ending time and the second starting time.  
	Lee teaches the first data is sent at a second starting time after a first ending time at which the first random access preamble is sent, wherein there is a time gap between the first ending time and the second starting time (there may be a time gap between the preamble and data, and in this case, the time gap may correspond to a multiple of the symbol/mini-slot/slot/subframe, Para. 80, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Zhao in view of Wu since Lee provides a technique for a time gap between preamble and data, which can be introduced into the system of Zhao in view of Wu to ensure there is a sufficient time gap between a random access preamble and data for preventing any interference or collision between the two signals.  

In regard to Claim 32, as presented in the rejection of Claim 26, Zhao in view of Wu teaches the first data.  
Zhao fails to teach the first data is sent at a second starting time after a first ending time at which the first random access preamble is sent, wherein there is a time gap between the first ending time and the second starting time.  
	Lee teaches the first data is sent at a second starting time after a first ending time at which the first random access preamble is sent, wherein there is a time gap between the first ending time and the second starting time (there may be a time gap between the preamble and data, and in this case, the time gap may correspond to a multiple of the symbol/mini-slot/slot/subframe, Para. 80, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Zhao in view of Wu since Lee provides a technique for a time gap between preamble and data, which can be introduced into the system of Zhao in view of Wu to ensure there is a sufficient time gap between a random access preamble and data for preventing any interference or collision between the two signals.  

In regard to Claim 39, as presented in the rejection of Claim 33, Zhao in view of Wu teaches the first data.  
Zhao fails to teach the first data is sent at a second starting time after a first ending time at which the first random access preamble is sent, wherein there is a time gap between the first ending time and the second starting time.  
	Lee teaches the first data is sent at a second starting time after a first ending time at which the first random access preamble is sent, wherein there is a time gap between the first ending time and the second starting time (there may be a time gap between the preamble and data, and in this case, the time gap may correspond to a multiple of the symbol/mini-slot/slot/subframe, Para. 80, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Zhao in view of Wu since Lee provides a technique for a time gap between preamble and data, which can be introduced into the system of Zhao in view of Wu to ensure there is a sufficient time gap between a random access preamble and data for preventing any interference or collision between the two signals.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (Pub. No.: US 20170111886 A1) teaches retransmitting, by the terminal device, the first random access preamble in response to no response received by the terminal device during a reception window (If the timer expires and the UE does not receive the UL grant message then the UE increases the probe preamble power at step 1308 and attempts a probe preamble re-transmission on probe resource at step 1305, Para. 147, FIG. 13) after sending the first message (at step 1305, the UE determines the probe resource to transmit the probe request signal.  Upon transmission of the probe preamble, UE starts the probe response timer, Para. 146, FIG. 13).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
9-20-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477